The jury might reasonably have found these facts: The plaintiff at the time of his injuries was a guest in defendant's hotel and was given a key to a garage by the clerk of the hotel and directed to take his automobile through a passway to a garage in the rear of the hotel. He followed these directions and while searching for the garage fell into a wholly unprotected pit owned and maintained by the hotel. The clerk was the agent of the defendant in what he did. The jury might reasonably have concluded that the defendant was negligent in failing to light the pit and protect it by a guard rail or fence and in failing to warn the plaintiff of the danger of falling in the pit or to send someone with him to protect him against *Page 727 
this danger. The issue of the contributory negligence of the plaintiff was one of fact which the jury found in favor of the plaintiff.
The verdict was set aside upon the grounds that the clerk was not the agent of the defendant, that the defendant owed no duty to the plaintiff to have guarded the pit and that the plaintiff was guilty of contributory negligence; neither ground can be sustained.
   There is error, and the cause is remanded with direction to enter judgment on the verdict.
In this opinion the other judges concurred, except HAINES, J., who dissented.